Citation Nr: 1705470	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  15-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Whether the severance of service connection for major depressive disorder (MDD) was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, as relevant, denied service connection for PTSD and severed service connection for MDD, respectively.  The case is presently under the jurisdiction of the RO in San Diego, California.

By way of background, the Veteran filed a claim for service connection for a mental condition, to include depression or PTSD, in April 2007. Thereafter, in an October 2007 rating decision the agency of original jurisdiction (AOJ) granted service connection for MDD with an evaluation of 50 percent effective April 10, 2007. In March 2012, the Veteran filed a claim for an increased rating for his service-connected MDD. Following development conducted pursuant to that claim, the AOJ issued a June 2012 rating decision proposing to sever service connection for MDD and denying service connection for PTSD. As the Veteran did not express disagreement with the June 2012 proposal to sever service connection for MDD within 60 days, the AOJ issued a September 2012 rating decision severing service connection for MDD, effective December 1, 2012. 

Importantly, in October 2012, the Veteran requested a hearing in regard to the severance of service connection for MDD. Then, in November 2012, he submitted a form requesting to reopen his claims for service connection for MDD and PTSD along with several statements regarding his in-service stressor and his symptomatology following his separation from service. While the AOJ treated these submissions as new claims, the Board finds that, taken together, they constitute notices of disagreement (NODs) with the June 2012 and September 2012 rating decisions. In this regard, in October 2012 and November 2012, an NOD had to (1) express disagreement with a specific determination of the AOJ; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ decision; and (5) be filed by the claimant or the claimant's authorized representative. 38 C.F.R. §§ 20.201, 20.300 (2012). While special wording was not required, an NOD had to be in terms that could reasonably be construed as disagreement with that determination and a desire for appellate review. 38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). 

Here, the Board finds that the October 2012 and November 2012 submissions, taken together, indicate disagreement with the June 2012 and September 2012 rating decisions and were filed within one year of these rating decisions. Moreover, the Veteran's lay statements constitute new evidence submitted to the AOJ within one year of the underlying rating decisions. Given the foregoing, the Board finds that the Veteran filed a timely NOD with the June 2012 rating decision, and, as such, will consider the issue of entitlement to service connection for PTSD on a de novo basis. Furthermore, given the foregoing, the Board also finds that the Veteran filed a timely NOD as to the propriety of the severance of service connection for MDD in the September 2012 rating decision. Therefore, this matter is remanded herein in order to provide the Veteran with a statement of the case (SOC) on the matter.

In December 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. At such time, the record was held open for 30 days for the receipt of additional evidence; however, no additional evidence from the Veteran has been received to date. Moreover, at such time, the Veteran revoked representation by the Veterans of Foreign Wars of the United States (VFW); however, he subsequently filed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of VFW in January 2017. Thus, VFW was reinstated as the Veteran's representative. 

With regard to the characterization of the Veteran's claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The medical evidence of record reveals several diagnoses of acquired psychiatric disorders, including PTSD. Thus, such issue on appeal has been expanded to include service connection for an acquired psychiatric disorder, to include PTSD.

Moreover, a review of the record reveals that the Veteran submitted additional evidence since the issuance of the January 2015 SOC, to include a March 2016 private treatment record reflecting a diagnosis of PTSD and a November 2016 letter from the Veteran's U.S. Department of Housing and Urban Development-Veterans Affairs Supportive Housing (HUD-VASH) case manager. This new evidence is subject to initial review by the Board because the Veteran filed his substantive appeal in February 2015, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and he has not requested that the AOJ initially review such evidence. See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of an in-service stressor. Specifically, he states that he assisted in a December 2004 tsunami relief effort in Sri Lanka, where he reported the location of dead bodies caused by the tsunami. In September 2007, the Veteran submitted a web article that confirmed his in-service stressor and the AOJ acknowledged such confirmation in the October 2007 rating decision. Furthermore, the Veteran has been diagnosed with acquired psychiatric disorders, including PTSD, as evidenced by a March 2016 private treatment record from Dr. A.H. However, despite the Veteran's acknowledged in-service stressor and his current diagnosis for an acquired psychiatric disorder, the Board finds that further development is required to determine if the Veteran's acquired psychiatric disorder, to include PTSD, is related to his verified in-service stressor. 

In this regard, the October 2007 VA examiner opined that it appeared less likely than not that the Veteran had PTSD as a result of his in-service stressor. The examiner further determined that the Veteran did not meet the criteria for a diagnosis of PTSD, but did diagnose recurrent MDD, attention deficient hyperactivity disorder by history, cannabis dependence, alcohol dependence, and personality disorder not otherwise specified (NOS) with antisocial and schizotypal features. The Veteran reported chronic depression throughout his life and the examiner noted that the Veteran was a victim of physical abuse from his father and experienced severe neglect from his mother. The examiner also noted that the Veteran had been abusing alcohol and drugs since he was ten years old. Furthermore, the examiner stated that the Veteran's reports of re-experiencing phenomena of his in-service stressor were likely caused or exacerbated by his ongoing marijuana use. The examiner also noted that it was unlikely that the Veteran's in-service stressor had significantly exacerbated his problems with depression and that the Veteran had been more depressed since his discharge from service due to increased problems with employment, finances, relationships, and homelessness. The AOJ granted service connection for MDD based on this opinion. 

Thereafter, in May 2012, the AOJ noted that the October 2007 medical opinion it relied upon to grant service connection for the Veteran's MDD was inadequate. In this regard, the October 2007 examiner offered an opinion as to whether the Veteran had PTSD as a result of his in-service stressor, but did not provide an opinion as to any possible relationship between MDD and the Veteran's in-service stressor.

As an April 2012 examination obtained in conjunction with the Veteran's request for an increased rating for his MDD did not contain an opinion as to the etiology of his acquired psychiatric disorder. As such, a May 2012 addendum opinion was provided to address such matter. In this regard, the examiner opined that the Veteran's MDD was less likely as not related to his in-service stressor of the tsunami relief effort; rather, his depression was most likely related to childhood physical abuse and neglect, childhood onset substance abuse, and problems with employment, finances, relationships, and homelessness. However, the record indicates that subsequent acquired psychiatric disorders have been diagnosed since the April 2012 examination, to specifically include PTSD. 

Specifically, a March 2016 private treatment record from Dr. A.H. revealed that the Veteran met the DSM-5 criteria for PTSD, MDD, and paranoid personality disorder. Dr. A.H. noted that the Veteran was severely paranoid, had major depression, anxiety, night terrors, sleep deprivation, dreams of floating bodies in water, and was unable to avoid distressing thoughts, feelings, and memories relative to his in-service stressor. Dr. A.H. also noted that such symptoms were similar to those experienced during the Veteran's childhood; however, they were exacerbated. Dr. A.H. stated that the Veteran's childhood fears were overcome, but his in-service stressor brought back the fears in an accelerated form. However, Dr. A.H. did not provide an opinion as to whether such diagnoses were as a result of the Veteran's verified in-service stressor nor was there any indication that she reviewed the Veteran's claims file. Furthermore, a November 2016 letter from J.D., the Veteran's HUD-VASH case manager and a trained mental health clinician who has been working with the Veteran since July 2014, also stated that the Veteran met the DSM-5 criteria for PTSD, but did not provide an etiological opinion. 

Moreover, Dr. A.H. indicated that the Veteran may have had an acquired psychiatric disorder that pre-existed his service. Specifically, as noted above, Dr. A.H. stated that the symptoms the Veteran was currently experiencing were similar to the ones he experienced as a child, but that they have become exacerbated. However, as the Veteran was not noted to have an acquired psychiatric disorder during his February 2004 entrance examination, an opinion as to whether the Veteran clearly and unmistakably had an acquired psychiatric disorder prior to service that was not aggravated by service is required to rebut the presumption of soundness.  

Therefore, a remand is necessary to afford the Veteran a VA examination to determine the etiology of any currently diagnosed psychiatric disorder, to include PTSD.

Additionally, at the December 2016 hearing, the Veteran stated that he has been receiving treatment for his PTSD from Dr. A.H. and that she was going to provide a statement supporting his claim for service connection for an acquired psychiatric disorder, to include PTSD. However, to date, such statement has not been received. Therefore, the Veteran should be given an opportunity to identify any treatment records relevant to the claim on appeal that have not been obtained, to include those from Dr. A.H. 

Finally, regarding the issue of whether severance of service connection for MDD was proper, when there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC. See 38 C.F.R. § 19.26. As noted above, the Board construes the October 2012 and November 2012 submissions as timely NODs with the September 2012 rating decision. Therefore, remand for issuance of an SOC on the issue of whether severance of service connection for MDD was proper is necessary. Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  


Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with an SOC regarding the issue of whether the severance of service connection for MDD was proper. Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claim for service connection for an acquired psychiatric disorder, to include PTSD, including those from Dr. A.H. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination conducted by an appropriate medical professional in order to determine the nature and etiology of the Veteran's acquired psychiatric disorders, to include PTSD. The record and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and this Remand have been reviewed.

Following a review of the full record, the examiner should respond to the following:

(A) Please identify all of the Veteran's psychiatric   disorders since shortly before, at the time of, or during the pendency of his April 2007 claim (even if currently asymptomatic or resolved). If the examiner finds that the Veteran did not meet the DSM-5 criteria for PTSD at any time, such finding should be reconciled with the evidence of record demonstrating such a diagnosis, to include a March 2016 private treatment record and a November 2016 letter, which each noted that the Veteran did meet the DSM-5 criteria for PTSD.

(B) The examiner should specifically indicate whether the Veteran meets the DSM-5 diagnostic criteria for PTSD and whether such diagnosis is the result of the Veteran's verified in-service stressor, the December 2004 tsunami relief effort in Sri Lanka. 

In answering this inquiry, the examiner must carefully review the record, including the Veteran's description of the incident and his reaction to it. 

(C) Did the Veteran have a psychiatric disorder (other than a personality disorder or a substance abuse disorder) that clearly and unmistakably existed prior to his entrance on active duty? If so, please identify the specific psychiatric disorder.

(i) If there is clear and unmistakable evidence that a disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progression of the disease.  

(ii) If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the Veteran's in-service stressor, the December 2004 tsunami relief effort in Sri Lanka.

(D)  For all diagnosed personality disorders, such as paranoid personality disorder, the examiner must state whether there was an additional disability due to disease or injury superimposed upon such personality disorder during the Veteran's military service. If so, please identify the additional disability.

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving any opinion.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated based on the entirety of the evidence. If such claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

